OPINION OP THE COURT. PARKER, J. This cause was tried and resulted in a verdict of guilty of murder in the third degree. The defendant appealed to this court, and the cause was reversed and remanded. 10 N. M. 138. The indictment charged murder in the first degree upon which a conviction might be had in either the first, second or third degrees. After the cause was remanded, defendant interposed a plea of autrefois acquit as to the first and second degrees of murder charged. The Territory demurred to the plea which demurrer was overruled. The Territory then appealed to this court and seeks to review the judgment on the demurrer. Aside from the question of the right of the Territory to appeal at all in cases not specified in the statute (Compiled Laws, sec. 3411), it must be apparent that this judgment is not a final judgment and is therefore not appealable. Jung v. Myer, 68 Pac. (N. M'.) 933. This court having no jurisdiction of the cause the appeal will be dismissed, and it is so ordered. Mills, G. J., McPie and Baker, JJ., concur. McMillan, J., having tried the cause below, took no part in this decision.